Title: To Thomas Jefferson from Thomas Jefferson Randolph, 3 February 1826
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


                         dear Grandfather
                        
                            Richmond
                            
                        
                    You will be disappointed in hearing  your bill is not yet before the Legislature. Upon the  being generally known that such an application would be made, a panic seised the timid & indecisive among your friends as to the effect it might have upon your reputation which produced a reaction so powerfull that yesterday and the day before I almost despaired of doing anything. But upon availing myself of the councils of Judges Brook, Cabell, Green & Carr and their weight of character and soundness of views to act upon gentlemen of less experience & decision they have been again rallied to the charge and are now bold & determined, and assure me they will not again hesitate or look back and feel confident of success; they do not believe that the delay has been injurious.The policy of the state had been against lotteries as immoral and the first view of the subject was calculated to give alarm which it took time & reflection to removeWe owe great obligations to the kindness and zeal of the Judges particularly Brook whose tact & readiness and decision  to us, invaluableThe importance  more urgent than ever. the Banks will  for us, without additional  our friend; and which I promtly  ordered. If  fail I shall endeavor  money for pressing demands by pledging property  give us time to sell ourselves. I do not at all anticipate  will not be unprepared to meet it. If you will preserve your health and spirits and not suffer yourself to be affected by it;  children will be so happy in that, that we shall never think of difficulties or loss of property, as an evil. My own trials & struggles with the world have been so salutary, as to give me a decision of character and confidence in myself  not to be dismayed at any difficulties which can arise.and if the worst happens we shall among us have a plenty for the comfort of my mother & yourself during your lives: and children that make the proverty of rich men, make the wealth of  poor ones. Peyton has been kind and true he sees  our difficulties and can wait for our cropmost devotedly your
                        Th J Randolph
                    